DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/10/2022. 
Claim(s) 1, 7 and 17-24 are currently pending. 
Claim(s) 1, 20 and 24 have been amended.
Claim(s) 2-6 and 8-16 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 has been entered.

Claim Objections
Claim 24 is objected to because of the following informalities:  The claim has been provided with an improper status identifier.  The status of every claim in such .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 7, 17, 20, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca and US 2008/0124929, Okuda et al.
Regarding claims 1, 20-22 and 24
	Umeda teaches a solar cell (see solar cell elements 10) [Fig. 7A and paragraph 0086], comprising:
a silicon single crystal substrate (9) doped with a p-type dopant or an n-type dopant [Fig. 3, paragraphs 0029-0030];
a light-receiving surface electrode (4) formed on a light-receiving surface (9a) of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], and
a back-surface electrode (5) formed on a backside of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], 
the silicon crystal substrate (9) having an emitter layer (corresponding to n-type conductivity layer 2) in the light receiving surface (9a) [Fig. 3 and paragraph 0062], and 
a BSF layer (6) in the backside of the silicon single crystal substrate [Fig. 2 and paragraph 0033], wherein the backside surface electrode (5) is electrically connected with the BSF (6) [Fig 3].
Umeda does not teach the substrate being a Czochralski substrate (CZ) containing 12 ppm or more oxygen atoms, wherein the oxide precipitate nuclei are previously dissolved completely and a solid solution containing oxygen atoms is formed 
	DeLuca teaches a solar cell [Fig. 1, paragraphs 0005 and 0025] comprising a CZ silicon single crystal substrate (corresponding to CZ wafer 10 comprising single crystal silicon) doped with phosphor, boron, or gallium (the CZ wafer 10 is doped with a p-type dopant such as, for example, boron or gallium) and containing 12 ppm or more oxygen atoms (greater than 10 ppm) [Fig. 1, paragraphs 0005 and 0024-0026], wherein the silicon single crystal substrate is subjected to a high temperature thermal treatment step such that oxygen precipitate nuclei are dissolved prior to a low temperature treatment step (subsequent processing of the wafer into one or more photovoltaic devices) such that a solid solution containing oxygen is formed (the "grown in" nuclei and small oxygen precipitates are virtually eliminated/dissolved throughout the wafer) [paragraphs 0019 and 0024-0026].  
Providing a wafer wherein almost all oxygen which is in oxygen nuclei and precipitates is dissolved into the silicon lattice, thereby forming a solid solution containing oxygen atoms, results in an increased minority carrier lifetime in the silicon (During the treatment of the substrate to produce the large area p-n junction, defects such as oxygen clusters or precipitates are formed after crystallization at the silicon melting point as the crystal cools as the growing ingot is drawn away from the melt, oxygen becomes supersaturated in the silicon lattice, said defects acting as recombination centers or traps thereby decreasing the critical parameter for high-
Okuda teaches that it is well known to subject a silicon substrate to a high temperature heat treatment such that all of the oxygen nuclei precipitate is dissolved and a solid solution state is formed in order to avoid defects [paragraphs 0007 and 0048].
Umeda, Okuda and DeLuca are analogous inventions in the field of methods for manufacturing single crystalline silicon substrates for use in solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the p-type single crystalline substrate of Umeda with the p-type CZ silicon substrate of DeLuca in order to eliminate/remove the oxygen defect pattern thereby increasing the minority carrier lifetime in the silicon, which is important for photovoltaic cell performance [DeLuca, paragraphs 0006-0008 and 0014].  Further, it would have been obvious to one of ordinary skill to dissolve all of the oxygen nuclei precipitate such that a solid solution is formed in order to inhibit the formation of defects thereby increasing the minority lifetime of the cell [Okuda, paragraphs 0007 and 0048; DeLuca, paragraphs 0006-0008 and 0014].
As further clarification with regards to the limitation “the silicon single crystal substrate is free from an oxygen induced defect that is observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication”, it is noted that the oxygen defects are dissolved/eliminated from the surface of the CZ single crystalline silicon [DeLuca, paragraphs 0006-0008].  Further, the method of dissolving/eliminating said defects is the same as the one disclosed in paragraph [0047] of the instant 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The limitation “wherein the silicon single crystal substrate is subjected to a high temperature heat treatment at 1200°C or higher for 5 to 30 minutes, prior to a low temperature heat treatment at a temperature between 800°C and 1200°C” is considered a product-by process limitation. Examiner notes that modified Umeda teaches subjecting the CZ silicon single crystalline substrate to a thermal treatment at a temperature of 1200°C or more for 30 seconds or more (1150°C or more for less than 60 seconds) to dissolve the oxide precipitate nuclei throughout the wafer [DeLuca, Abstract and paragraph 0019], and subsequently subjecting said substrate to a thermal treatment at a temperature of 800°C or more and less than 1200°C (less than 1000°C to form the photovoltaic structure) [DeLuca, Abstract and paragraph 0024].  While DeLuca teaches performing the high temperature thermal treatment step for 60 seconds or less, the final structure of the wafer in which the oxide precipitate is dissolved and a solid 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Further, with regards to the limitation “wherein conversion efficiency of the solar cell is about 20% and variation thereof is about 0.1%” because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7
Modified Umeda teaches the solar cell (10) as set forth above, wherein the light-receiving surface electrode (4) is a silver electrode [Umeda, paragraph 0066] and the back surface electrode (5b) is an aluminum electrode [Umeda, paragraph 0072].
Regarding claims 17 
Modified Umeda teaches the solar cell (10) as set forth above, wherein a silver electrode (5a) is formed as a bus bar on the aluminum electrode (5b) in the back surface electrode (5) [Figs. 2-3, paragraphs 0044 and 0072-0073].
Claims 18, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca and US 2008/0124929, Okuda et al. as applied to claims 1, 7, 17, 20, 21-22, and 24 above, and further in view of US 2013/0284259, Jin et al.
Regarding claims 18, 19 and 23
Modified Umeda teaches the solar cell (10) as set forth above, wherein the silicon single crystal substrate (9) is provided with a light-receiving surface antireflection coating (3) on the light-receiving surface (9a) [Umeda, Fig. 3 and paragraph 0023], wherein the light receiving electrode (4) penetrates through the light-receiving surface antireflection coating (3) [paragraph 0066], and an aluminum diffusion layer (6) is formed as a BSF layer in the backside [Umeda, Fig. 3 and paragraph 0033].
Modified Umeda does not teach a back-surface antireflection coating in the backside surface.
Jin teaches a solar cell comprising a back antireflection coating (corresponding to second insulation layer 160) positioned on the backside of a solar cell [Fig. 1 and 
Modified Umeda and Jin are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell of modified Umeda to include a back antireflection coating, as in Jin, in order to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and to increase selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [Jin, paragraph 0091].
The limitations “by firing without forming opening” and “formed as a BSF layer in the backside by the firing” are considered product by process limitations.  As such, said limitation does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
.

Response to Arguments
Applicant’s arguments, see Remarks Filed on 01/10/2022, have been considered but are not persuasive.
Applicant argues that DeLuca merely states an unsupported belief, "It is believed that the described anneal process effectively dissolves into the silicon lattice all oxygen". 
Applicant further argues that as proved by Fig. 5(B) of the previously submitted Rule 132 Declaration, it is impossible to remove spiral defects by annealing at 1200°C for 1 minute as in DeLuca.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  DeLuca specifically teaches that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further teaches that eliminating such defects by dissolving any oxygen nuclei and/or precipitate into the crystalline lattice (i.e., solid solution which is a term of art) increases the minority carrier lifetime in the silicon [paragraphs 0007, 0014 and 0026].  Accordingly, one would have found obvious to eliminate such defects in order to avoid any decrease in the minority carrier lifetime of the solar cell. Examiner emphasizes that it is not required for DeLuca 
Applicant argues that because the high-temperature short time annealing of DeLuca is performed in an oxygen atmosphere of a predetermined concentration, even if the annealing time is short, the formation of an oxide film of some thickness on the substrate surface cannot be avoided.
Applicant argues that it is clear to one of ordinary skill in the art that a treatment for 5 to 30 minutes at 1200°C that is not performed under the oxygen atmosphere as in the present claims results in a treatment mechanism that is completely different from that of DeLuca and Falster described above. 
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claims.  Further, the claims do not preclude an oxygen atmosphere.  Even if they did, the claims are directed to a product.  Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Further, one of ordinary skill would appreciate that removing surface oxide layers is routinely performed in the art as evidenced by US 2013/0284259, Jin et al. (see paragraph 0118]. 
As set forth in DeLuca, grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007]. DeLuca further recognizes that eliminating such defects increases the minority carrier lifetime in the silicon [paragraph 0007].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,294,726, Hässler et al. teaches influencing the form in which oxygen is present in the silicon by heating at a temperature of from 500°C to 1250°C for at a period of one minute to ten hours such at least 25% of the total oxygen present is in the form of silicon/oxygen precipitations, while the remaining oxygen is dispersed as interstitial (dissolved) oxygen in the silicon [Col. 3, lines 9-23].
US 2015/0017747, Lam et al. teaches forming a PSG layer as a dopant supply source material by subjecting the semiconductor substrate to POCl3 at elevated temperatures [paragraphs 0019 and 0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721